Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                              CASE NO:

  ANDREW SIMON

         Plaintiff,

         v.

  BLUE LAGOON PAYROLL, LLC,
  a Florida limited liability company; and
  DRIFTWOOD HOSPITALITY MANAGEMENT,
  LLC, a Florida limited liability company

         Defendants.
                                        /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, ANDREW SIMON (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

  following Complaint against Defendants, BLUE LAGOON PAYROLL, LLC, (“BLUE

  LAGOON”), and DRIFTWOOD HOSPITALITY MANAGEMENT, LLC, (“DRIFTWOOD”),

  (collectively referred to hereinafter as “Defendants”), and alleges as follows:

                                            INTRODUCTION

     1. Defendants have unlawfully deprived Plaintiff of federal overtime compensation during

         the course of his employment. This is an action arising under the Fair Labor Standards Act

         (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all overtime wages owed to

         Plaintiff during the course of his employment with Defendants.

                                              PARTIES

     2. During all times material hereto, Plaintiff was a resident of the Southern District of Florida,

         over the age of 18 years, and otherwise sui juris.
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 9




    3. During all times material hereto, Defendant, BLUE LAGOON, was a Florida limited

       liability company transacting business within Palm Beach, Florida, within the jurisdiction

       of this Honorable Court. BLUE LAGOON’s principal address is 11770 N. US Highway

       1, Suite 202, N. Palm Beach, FL 33408.

    4. During all times material hereto, Defendant, DRIFTWOOD, was a Florida limited liability

       company transacting business within Palm Beach, Florida, within the jurisdiction of this

       Honorable Court. DRIFTWOOD’s principal address is 11770 N. US Highway 1, Suite

       202, N. Palm Beach, FL 33408.

    5. During all times material hereto, Defendant, BLUE LAGOON, was vested with authority

       to hire, fire and reprimand Plaintiff, and to oversee and implement the pay practices that

       applied to Plaintiff.

    6. During all times material hereto, Defendant, DRIFTWOOD, was vested with authority to

       hire, fire and reprimand Plaintiff, and to oversee and implement the pay practices that

       applied to Plaintiff.

    7. Defendant, BLUE LAGOON was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein.

    8. Defendant, DRIFTWOOD, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations.

                                JURISDICTION AND VENUE

    9. The acts or omissions giving rise to this lawsuit took place within the jurisdiction of this

       Honorable Court.

    10. Defendants, BLUE LAGOON and DRIFTWOOD are headquartered and regularly

       transacts business at 11770 N. US Highway 1, Suite 202, N. Palm Beach, FL 33408, and




                                                  2
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 9




       jurisdiction is therefore proper within the Southern District of Florida pursuant to 29 U.S.C.

       § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    11. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

    12. Defendant, DRIFTWOOD, provides solutions-based services for the domestic and

       international hotel industry. See https://driftwoodhospitality.com/about-driftwood/ (last

       visited November 23, 2020). Defendant, DRIFTWOOD has offices in Florida, Costa Rica

       and Arizona. See Id.

    13. Defendant, BLUE LAGOON, is a payroll company owned and operated by the same

       owners and operators of Defendant, DRIFTWOOD, and has the same principal location in

       Palm Beach, Florida.

    14. Defendant, BLUE LAGOON, provides payroll services for Defendant, DRIFTWOOD.

    15. Defendant, DRIFTWOOD, oversaw Plaintiff on a daily basis.

    16. Defendant, BLUE LAGOON, created the payroll policies in conjunction with Defendant,

       DRIFTWOOD, which led to the overtime violations alleged herein.

    17. Plaintiff began working for Defendants as a handyman on or around May 5, 2020.

       Defendants paid Plaintiff $16.50 per hour. Plaintiff’s duties and responsibilities consisted

       primarily of manual labor.

    18. On around June 1, 2020, Defendants changed Plaintiff’s compensation structure from an

       hourly basis to salary basis.     Plaintiff’s job duties, however, did not change when

       Defendants began paying him a salary, and he therefore remained a non-exempt employee

       under the FLSA.




                                                 3
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 9




    19. Plaintiff lacked the authority to hire, fire, or reprimand any employees during his

       employment with Defendants.

    20. Plaintiff did not supervise any employees during his employment with Defendants.

    21. Plaintiff’s primary duty during his employment with Defendants was to perform

       maintenance and other manual labor for Defendants at their hotels in South Florida.

                                         FLSA COVERAGE

    22. Defendant, DRIFTWOOD, is covered under the FLSA through enterprise coverage, as

       DRIFTWOOD was engaged in interstate commerce during all pertinent times in which

       Plaintiff was employed. More specifically, DRIFTWOOD was engaged in interstate

       commerce by virtue of the fact that its business activities involved those to which the FLSA

       applies. Defendant, DRIFTWOOD’s business and Plaintiff’s work for DRIFTWOOD

       affected interstate commerce because the materials and goods that Plaintiff used on a

       constant and/or continuous basis moved through interstate commerce prior to or subsequent

       to Plaintiff’s use of the same.

    23. During his employment with Defendant, DRIFTWOOD, Plaintiff handled and worked with

       various goods and/or materials that moved through interstate commerce, including, but not

       limited to: telephones, pens, notepads, computers, cellular telephones, office related items,

       power tools, drills, flashlights, light bulbs, electrical wires, adhesives, sealants, tape, tape

       measures, batteries, marking tools, WD-40, hammers, wrenches, screws, nails, compact

       drivers, etc.

    24. Defendant, DRIFTWOOD, also regularly employed two (2) or more employees for the

       relevant time period, who handled the same or similar goods as those goods and materials




                                                  4
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 9




       handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

       making Defendant, DRIFTWOOD’s business an enterprise covered by the FLSA.

    25. Defendant, DRIFTWOOD, grossed or did business in excess of $500,000.00 per year in

       the years 2017, 2018, 2019 and is expected to gross in excess of $500,000.00 in 2020.

    26. Defendant, BLUE LAGOON, is covered under the FLSA through enterprise coverage, as

       BLUE LAGOON was engaged in interstate commerce during all pertinent times in which

       Plaintiff was employed.      More specifically, BLUE LAGOON was also engaged in

       interstate commerce by virtue of the fact that its business activities involved those to which

       the FLSA applies. Defendant, BLUE LAGOON’s business and Plaintiff’s work for BLUE

       LAGOON affected interstate commerce because the materials and goods that Plaintiff used

       on a constant and/or continuous basis moved through interstate commerce prior to or

       subsequent to Plaintiff’s use of the same.

    27. During his employment with Defendant, BLUE LAGOON, Plaintiff, and all other similarly

       situated employees, handled and worked with various goods and/or materials that have

       moved through interstate commerce, including, but not limited to: telephones, pens,

       pencils, permanent markers, tape, paper notepads, computers, cellular telephones, order

       forms, nails, screws, hammers, key boards, and other office related items.

    28. Defendant, BLUE LAGOON, also regularly employed two (2) or more employees for the

       relevant time period, who handled the same or similar goods as the goods and materials

       handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

       making Defendant, BLUE LAGOON’s business an enterprise covered by the FLSA.




                                                 5
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 9




    29. Upon information and belief, Defendant, BLUE LAGOON, grossed or did business in

       excess of $500,000.00 per year in the years 2017, 2018, 2019 and is expected to gross in

       excess of $500,000.00 in 2020.

                                        FLSA VIOLATIONS

    30. During Plaintiff’s employment, the Defendants, BLUE LAGOON and DRIFTWOOD,

       assigned Plaintiff to work multiple workweeks in which Defendants failed and refused to

       compensate Plaintiff in accordance with the overtime provisions under federal law.

    31. Defendants regularly assigned Plaintiff’s schedule, controlled the scope of work Plaintiff

       needed to perform, specifically instructed Plaintiff what to do on a regular and recurrent

       basis, and specifically instructed Plaintiff when he had to arrive at work and when he could

       leave work.

    32. Defendants were also collectively responsible for creating and implementing the pay policy

       that is at issue in this case.

    33. During Plaintiff’s employment period, he often worked between sixty (60) and ninety (90)

       hours per week.

    34. Defendants failed to compensate Plaintiff at the rate of time-and-a-half his regular hourly

       rate for work he performed in excess of forty (40) hours per week during one or more

       workweeks between June 2020 through November 12, 2020.

    35. Defendants’ actions were intentional and/or willful and Plaintiff is therefore entitled to an

       additional amount of liquidated (double) damages for overtime wages owed.

    36. During Plaintiff’s employment, the Defendants failed to maintain adequate and

       contemporaneous time records as required by the FLSA.




                                                 6
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 9




    37. Defendants were either recklessly indifferent as to the overtime requirements under federal

       law, or, in the alternative, intentionally violated federal law so that the Defendants could

       avoid having to pay Plaintiff his lawful (and hard-earned) wages. Plaintiff is therefore

       entitled to liquidated damages under the FLSA.

    38. As a result of the above violations of federal law, Plaintiff has had retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA.

          COUNT I – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207
                             (against All Defendants)

    39. Plaintiff re-avers and re-alleges Paragraphs 1 through 38 above, as though fully set forth

       herein.

    40. During one or more workweeks during the relevant time period, Plaintiff performed work

       for Defendants that exceeded forty (40) hours in a workweek and Plaintiff did not receive

       the proper overtime premium for those hours.

    41. Plaintiff worked approximately sixty (60) to ninety (90) hours per week during his

       employment period with Defendants.

    42. Defendants’ failure to comply with the federal overtime provisions of the FLSA was

       intentional and/or willful.

    43. To date, Defendants have not properly paid Plaintiff all of his overtime as required by the

       FLSA.

    44. As a result of Defendants’ refusal to remedy their violations of the FLSA, Plaintiff is

       entitled to recover unliquidated damages, liquidated damages, court costs and reasonable

       attorney’s fees.




                                                 7
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 9




         WHEREFORE, Plaintiff, ANDREW SIMON, demands judgment against Defendants,

  BLUE LAGOON PAYROLL, LLC, and DRIFTWOOD HOSPITALITY MANAGEMENT, LLC,

  and respectfully requests that he be awarded the following relief: (a) unliquidated damages to be

  paid by the Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants

  jointly and severally; (c) reasonable attorneys’ fees and costs to be paid by the Defendants jointly

  and severally; and any and all such further relief as may be deemed just and reasonable under the

  circumstances.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, ANDREW SIMON, hereby requests and demands a trial by jury on all

  appropriate claims.

         Dated this 25th day of November 2020.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       Jordan@jordanrichardspllc.com
                                                       Melissa@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com




                                                   8
Case 9:20-cv-82174-DMM Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 9




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 25th

  day of November, 2020.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372


                                   SERVICE LIST:




                                           9
